Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
On page 10, the applicant argues that Hada does not provide identifiers of a set of printing values.  This limitation is not claimed.  The only identifier currently presented is with regards to a user identifier.  
On page 10, the applicant argues that Nakao does not teach or suggest storing a plurality of sets of print setting values, with each set being stored corresponding to a user identifier.  The Examiner respectfully disagrees.  As shown in at least Figure 3A and 3B and para. 0047, a plurality of sets of print 
The remarks directed at independent claims 24 and 29 are not specific as to how they differ with regards to the previously applied prior art.  Since they are both similar in content and scope to independent claims 1 and 4 to which the remarks on page 10 are directed, those remarks are also considered to be similarly directed at claims 24 and 29.
The remaining remarks are based on the preceding arguments and are not discussed further.
The applicant’s arguments are moot in view of an updated search and new grounds of rejection necessitated by amendment.

Claim Objections
Claim(s) 1, 14 and 29 is/are objected to because of the following informalities:  claim 1 recites “... corresponding to one of user identifiers” in line 3.  This is grammatically improper.  Claims 14 and 29 include the same phrase and therefore are similarly objected to for the same reason. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 9, 10, 14 and 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites storing “store a plurality of sets of print setting values ... select one or more sets from the stored sets ... transmit ... the selected one or more sets of print setting values ... the transmitted sets.”  The language used to reference the sets of print setting values is inconsistently applied.  While it may be implirf that the “one or more sets” is in reference to the plurality of sets of print setting values, this is only potentially resolved in the subsequent recitation of “the selected one or more sets of print setting values.”  The claim is found to be indefinite for failing to distinctly claim the subject matter regarded as the invention. Dependent claims 2-4, 9, 10, 23, 34 and 35 are rejected for failing to remedy the deficiency of claim 1 from which they depend.
Claim 1 recites the limitation "the stored sets" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  See line 2.
Claim 3 recites “a user identifier.”  It is indefinite as to whether this is supposed to represent a different user identifier or the same user identifier already instantiated in claim 1 from which claim 3 depends.  For purposes of examination, the Examiner considers this as the same user identifier already instantiated.
Claim 14 recites the limitation "the transmitted sets" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 30-33 are rejected for failing to remedy the deficiency of claim 29 from which they depend.
Claims 23 and 27 recite the limitation “the information processing apparatus.” There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner interprets this as intended to represent the instantiated communication apparatus.
Claim 24 recites the limitation "the storage" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  See memory in line 2.
Claim 24 recites “... receive, from a communication apparatus, a first user identification; select the first identification information from a plurality of pieces of identification information stored in the storage; transmit, to the communication apparatus, the selected first identification information and the first set of print setting values identified by the selected first identification information.” It is unclear how these limitations are intended to function as claimed.  Specifically, how is the transmission limitation going to transmit the selected first identification information “identified” by the selected first identification information?  For purposes of examination, the Examiner interprets this limitation to include in some manner identification of the user [e.g. see specification p00118].  Dependent claims 25-28 are rejected for failing to remedy the deficiency of claim 24 from which they depend.
Claim 24 recites “... store first identification information identifying a first set of printing values corresponding to a first user identifier ... receive, from a communication apparatus, a first user identification; select the first identification information from a plurality of pieces of identification information.” It is unclear and indefinite as to the intention of these limitations that are inconsistent in content.  First, the first identification information identifies “a first set.”  A set is a single entity.  Multiple sets of values are not claimed as being stored.  Thus, it is not possible to then select the first identification information from a plurality thereof.  Second, the identification information is stored corresponding to a user identifier.  However, the controller receives a first user identification for the subsequent selection limitation.  It is not inherent that the aforementioned “user identifier” and subsequent “user identification” are representative of the identical identifying data.  Dependent claims 25-28 are rejected for failing to remedy the deficiency of claim 24 from which they depend.  For purposes of examination, the Examiner interprets the claim limitations whereby, using a first user identification, a first identification information that has been stored is transmitted to the communication apparatus for selection.
Claim 28 recites the limitation “the transmitted first identifier.” There is no disclosed “first identifier” transmitted or otherwise in claim 24 from which claim 28 depends.  For purposes of examination, the Examiner interprets the claim to mean print setting values are displayed based on the user identification.
Claim 29 recites the limitation "the transmitted identification information" in line 10.  There is insufficient antecedent basis for this limitation in the claim.   Dependent claims 30-33 are rejected for failing to remedy the deficiency of claim 29 from which they depend.
Claim 32 recites “the second identification information ... the first user identifier.” There is insufficient antecedent basis for either limitation.  Further, it is unclear what is even intended to be referenced by this limitation.  For purposes of examination, the Examiner interprets the intent of the claim to be that only the identification information of the previously received user identifier [from claim 29] is transmitted to the communication apparatus.
Claim 32 recites “a user identifier.”  It is indefinite as to whether this is supposed to represent a different user identifier or the same user identifier already instantiated in claim 29 from which claim 32 depends.  For purposes of examination, the Examiner considers this as the same user identifier already instantiated.
Claim 33 recites “the first user identifier.”  It is indefinite as to whether this is supposed to represent a different user identifier or the same user identifier already instantiated in claim 29 from which claim 33 depends.  For purposes of examination, the Examiner considers this as the same user identifier already instantiated.
Claim 34 recites the limitation "said another identifier.”  There is insufficient antecedent basis for this limitation in the claim.   
Claim 34 recites “... receive, from the communication apparatus, a request for obtaining said another set; transmit, in response to the request, said another set to the communication apparatus that has transmitted the request, wherein the communication apparatus that has received said another set displays the print setting screen using said another identifier.”  It is indefinite as to what the intent of this claim is.  What “set” is the claim referencing?  According to claim 3 from which claim 34 depends, “another set of print setting values” that do not correspond to a user identifier are stored in memory.  What identifier is being utilized for the display as claimed?  Although an initial portion of claim 1 from which claim 3 depends appears to be directed at sets of print setting values, the remainder of claim 1 is ambiguous and claim 3 as presented provides no further clarity.   
Claim 35 recites “said another set.” This limitation appears to be incomplete and as such is insufficient antecedent basis for this limitation in the claim.  The referenced “another set” appears to be directed at “another set of print setting values.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9, 10, 14 and 23-25, 27-29 and 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piazza et al., (US PgPub 20070146732).
Regarding claim 1: Piazza discloses an image forming apparatus [system of Figure 1] comprising: 
a memory configured to store a plurality of sets of print setting values, wherein each set is stored corresponding to one of user identifiers [To create a job profile, a user first selects a job function from 409-412. After selecting the desired job function, associated job parameters are made available for selection via selection field 413. The job parameters include, but are not limited to color mode, file type, pages per file, data type, resolution, and ratio ... user may save the job profile in the profile database 105 ... plurality of sets as shown in Figure 6, p0035 & p0054]; 
a controller including a processor [e.g. CPU 301], the controller configured to: 
receive, from a communication apparatus, a user identifier [step S901 with a user logging onto client 101 by providing identification information (e.g., manually entering user credentials, swiping a magnetic stripe card or smartcard, etc.) to client 101, p0023 & p0053]; 
select one or more sets from the stored sets based on the received user identifier [a determination is made whether predefined job profiles associated with the user identification information provided by the MFP device 102 are available in profile database 105, p0046 & p0055]; 
transmit, to the communication apparatus, the selected one or more sets of print setting values selected based on the received user identifiers [server 106 generates a job profile set, the job profile set is transmitted to client 101 in step S909, p0056]; and 
receive, from the communication apparatus, print data including print setting values set by the user on the communication apparatus selecting one of the transmitted sets [a user selects a job profile from the displayed job profile set to perform a job ... After the user selects a job profile in S911, the MFP device 102 reserves the necessary resources according to the selected job profile in S912 ...  the MFP 102 processes the job according to the selected job profile. Upon completion of the job [i.e. interpreted that the job is printed], in step S913, the generated job profile set is removed from client 101 and the MFP device 102, p0029-0031 & p0056-0058].  

Regarding claim 3: Piazza discloses the image forming apparatus according to Claim 1, wherein the memory stores another set of print setting values that does not correspond to a user identifier [604 comprises a set of general job profiles that are configured for general users of an MFP device. The general job profiles contain the set of job parameters that are the most commonly used. Any user [interpreted that the profile does not correspond to a user identifier] of the MFP can access the general job profile set ... predefined job profiles may also include group job profiles or department job profiles – e.g. “general” identification, p0038 & p0046].  

Regarding claim 4: Piazza discloses the image forming apparatus according to Claim 3, wherein said another set is registered by a user having an administrative authority of the image forming apparatus [For example, the network administrator can set up general job profiles exclusively for members within a particular department (i.e., advertising, legal, etc.), p0038].  
  
Regarding claim 9: Piazza discloses the The image forming apparatus according to Claim 1, further comprising a printer configured to form an image on a sheet based on the print data received from the communication apparatus [print data may be transferred from client 101 via network 100 to multifunction peripherals (MFPs) 102-104 ... the MFP 102 processes the job according to the selected job profile. Upon completion of the job, in step S913, the generated job profile set is removed from client 101 and the MFP device 102, p0023, p0054 & p0058].  

Regarding claim 10: Piazza discloses the image forming apparatus according to Claim 1, further comprising a Web server [Figure 3], wherein the Web server is configured to provide, to a Web browser, a Web page for registering the setting information [Web service interface 307 provides additional applications to server 106 by interfacing to a plurality of web services such as authentication service 309, storage service 311, profile service 312, and rendering service 313. The above web services are web-based applications ... the profile application may be a web application, thus enabling access of the job profile application from any web-enabled device, p0028-0031 – the Examiner notes that although a browser is not explicitly mentioned, some type browser would necessarily be required and present for the disclosed functionality to be realized].  

Regarding claim 14: the method herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.
  
Regarding claim 23: Piazza discloses the image forming apparatus according to claim 1, wherein the user identifier received from the communication apparatus is a user identifier of a user that operates the information processing apparatus [step S901 with a user logging onto client 101 by providing identification information (e.g., manually entering user credentials, swiping a magnetic stripe card or smartcard, etc.) to client 101. Client 101 transmits the identification information to server 106, where it is verified, p0053].  

Regarding claim 24: Piazza discloses an image forming apparatus [system of Figure 1] comprising: 
a memory configured to store first identification information identifying a first set of print setting values corresponding to a first user identifier and second 53962656-v1identification information identifying a second set of print setting values corresponding to a second user identifier [To create a job profile, a user first selects a job function from 409-412. After selecting the desired job function, associated job parameters are made available for selection via selection field 413. The job parameters include, but are not limited to color mode, file type, pages per file, data type, resolution, and ratio as illustrated in Figure 6 ... user may save the job profile in the profile database 105, p0035-0038 & p0054]; 
a controller including a processor [e.g. CPU 301], the controller configured to: 
receive, from a communication apparatus, a first user identification [step S901 with a user logging onto client 101 by providing identification information (e.g., manually entering user credentials, swiping a magnetic stripe card or smartcard, etc.) to client 101, p0023 & p0053]; 
select the first identification information from a plurality of pieces of identification information stored in the storage [a determination is made whether predefined job profiles associated with the user identification information provided by the MFP device 102 are available in profile database 105, p0046 & p0055]; 
transmit, to the communication apparatus, the selected first identification information and the first set of print setting values identified by the selected first identification information [server 106 generates a job profile set, the job profile set is transmitted to client 101 in step S909, p0056]; and 
and receive, from the communication apparatus, print data including print setting values set based on a selection of the first identification information via a print setting screen displayed by the communication apparatus [a user selects a job profile from the displayed job profile set to perform a job ... After the user selects a job profile in S911, the MFP device 102 reserves the necessary resources according to the selected job profile in S912 ...  the MFP 102 processes the job according to the selected job profile. Upon completion of the job [i.e. interpreted that the job is printed], in step S913, the generated job profile set is removed from client 101 and the MFP device 102, p0029-0031 & p0056-0058].  

Regarding claim 25: Piazza discloses the image forming apparatus according to claim 24, wherein the communication apparatus displays the selected first identification information on a print setting screen [as shown in Figure 4A ... the profile application may be a web application, thus enabling access of the job profile application from any web-enabled device, p0031].  

Regarding claim 27: Piazza discloses the image forming apparatus according to claim 24, wherein the first user identifier is an identifier of a user that operates the information processing apparatus [step S901 with a user logging onto client 101 by providing identification information (e.g., manually entering user credentials, swiping a magnetic stripe card or smartcard, etc.) to client 101. Client 101 transmits the identification information to server 106, where it is verified, p0053].  

Regarding claim 28: Piazza discloses the image forming apparatus according to claim 24, wherein the communication apparatus displays the first set of print setting values based on a selection of the transmitted first identifier [as shown in Figure 4A ... a determination is made whether predefined job profiles associated with the user identification information provided by the MFP device 102 are available in profile database 105 ... server 106 generates a job profile set, the job profile set is transmitted to client 101 in step S909, p0031 & p0055-0056].  

Regarding claim 29: the apparatus herein have been executed by any one of the apparatus of claim 1 or claim 24 and is therefore likewise rejected.

Regarding claim 31: Piazza discloses the image forming apparatus according to claim 29, wherein the controller transmits one or more sets of print setting values identified by the selected one of said one or more pieces of identification information [server 106 generates a job profile set, the job profile set is transmitted to client 101 in step S909, p0056]. 

Regarding claim 32: Piazza discloses the image forming apparatus according to claim 29, wherein the controller does not transmit the second identification information, in a case that a user identifier received from the communication apparatus is the first user identifier [as shown in Figure 4A ... a determination is made whether predefined job profiles associated with the user identification information provided by the MFP device 102 are available in profile database 105 ... server 106 generates a job profile set, the job profile set is transmitted to client 101 in step S909, p0031 & p0055-0056 – see interpretation under 35 USC 112(b) above].  

Regarding claim 33: Piazza discloses the image forming apparatus according to claim 29, wherein the user identifier received from the communication apparatus is a user identifier of a user that operates the communication apparatus [step S901 with a user logging onto client 101 by providing identification information (e.g., manually entering user credentials, swiping a magnetic stripe card or smartcard, etc.) to client 101. Client 101 transmits the identification information to server 106, where it is verified, p0053]. 

 Regarding claim 34: Piazza discloses the image forming apparatus according to claim 3, wherein the controller is further configured to: receive, from the communication apparatus, a request for obtaining said another set [Upon selection of the MPF device 102, client 101 sends the identification information to server 106 and the MPF device 102 sends its device information in accordance with its current capabilities to server 106 in step S903. Based on the received user identification information and device information, server 106 obtains a set of predefined job profiles from profile database 105 ... the generated job profile set is removed from client 101 and the MFP device 102 – e.g. general job profiles 604 upon completion of previous job request, p0038 & p0054-0058]; transmit, in response to the request, said another set to the communication apparatus that has transmitted the request, wherein the communication apparatus that has received said another set displays the print setting screen using said another identifier [604 comprises a set of general job profiles that are configured for general users of an MFP device. The general job profiles contain the set of job parameters that are the most commonly used. Any user of the MFP can access the general job profile set, p0038]. 

Regarding claim 35: Piazza discloses the image forming apparatus according to claim 3, wherein said another set is able to be used in common by a user of the communication apparatus [FIG. 6, 604 comprises a set of general job profiles that are configured for general users of an MFP device. The general job profiles contain the set of job parameters that are the most commonly used. Any user of the MFP can access the general job profile set, p0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizza et al., as applied above in view of Takahashi (US PgPub 20110058208).
Regarding claim 2: Piazza discloses the image forming apparatus according to Claim 1.
Although Piazza discloses a networked system, Piazza does not appear to explicitly disclose wherein the communication apparatus that has received the selected one or more sets transmits the print data to the image forming apparatus using an IPP (Internet Printing Protocol).
Takahashi discloses in a well-known, related system from the same field of endeavor [Abstract] wherein the communication apparatus that has received the selected one or more sets transmits the print data to the image forming apparatus using an IPP (Internet Printing Protocol) [The print request from the terminal 10 may be made by using the IPP (Internet Printing Protocol), p0051].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Piazza the utilization of the Internet Printing Protocol when a job is submitted by the communication apparatus that has received the selected one or more sets transmits the print data to the image forming apparatus using an IPP (Internet Printing Protocol) as disclosed by Takahashi because its being a secure application level protocol used for network printing allows for encryption as discussed by Takahashi in at least paragraph 0051.

Regarding claims 26 and 30: the apparatuses herein have been performed or executed by the apparatus of claim 2 and are therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneda, US Patent 11099793, is similarly directed to prepositioned sets of print setting values available to the user.
Kaneda, US Patent 10504014, is similarly directed to prepositioned sets of print setting values available to the user.
Iwamoto, US Patent 10452323, is similarly directed to prepositioned sets of print setting values available to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672